Case: 15-10150   Doc# 260   Filed: 11/25/20   Entered: 11/25/20 13:20:52   Page 1 of
                                         5
Case: 15-10150   Doc# 260   Filed: 11/25/20   Entered: 11/25/20 13:20:52   Page 2 of
                                         5
Case: 15-10150   Doc# 260   Filed: 11/25/20   Entered: 11/25/20 13:20:52   Page 3 of
                                         5
Case: 15-10150   Doc# 260   Filed: 11/25/20   Entered: 11/25/20 13:20:52   Page 4 of
                                         5
Case: 15-10150   Doc# 260   Filed: 11/25/20   Entered: 11/25/20 13:20:52   Page 5 of
                                         5
